Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 1 of 14 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 SOLID 21, INC.,

        Plaintiff,
                                                     Civil Action No.
        v.
                                                     Jury Trial Demanded
 MOVADO RETAIL GROUP, INC.;
 MOVADO GROUP INC.; MGI LUXURY
 GROUP, S.A.; EBEL WATCHES SA;
 CONCORD WATCH COMPANY, S.A.; and
 MVMT WATCHES INC.,

        Defendants.


                                         COMPLAINT

       Plaintiff Solid 21, Inc. (“Plaintiff” or “Solid 21”) brings this complaint against defendants

Movado Retail Group, Inc. (“MRG”), Movado Group Inc. (“Movado”), MGI Luxury Group, S.A.

(“MGI”), Ebel Watches S.A. (“Ebel”), Concord Watch Company, S.A. (“Concord”), and MVMT

Watches Inc. (“MVMT”) (collectively, “Defendants”), and alleges as follows.

       1.      This is a complaint for Trademark Infringement, Unfair Competition, Trademark

Dilution, and False Description arising in common law and under §§ 32 and 43 of the Lanham

Act, 15 U.S.C. §§ 1114(1) and 1125(a) and (c), and for Trademark Dilution and Unfair Trade

Practices and Competition under New Jersey Statutes Annotated §§ 56:3-13 and 56:4-1.

       2.      Solid 21 is the owner of the federally registered and incontestable trademark RED

GOLD®, which is used in connection with, inter alia, luxury watches. A true and correct copy of

the trademark certificate is attached hereto as Exhibit 1 and includes the following information:

               U.S. Trademark Registration No. 2,793,987

               Mark: RED GOLD®

               Registered: December 16, 2003


                                                 1
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 2 of 14 PageID: 2



              First Use in Commerce: December 13, 1989

              Owner: SOLID 21 Incorporated

       3.     On August 21, 2009, the United States Patent and Trademark Office (“USPTO”)

issued a Notice of Use and Incontestability regarding the RED GOLD® trademark. A true and

correct copy of said Notice of Incontestability is attached hereto as Exhibit 2 and includes the

following information:

              “The combined declaration of use and incontestability filed in connection with the

              registration identified below meets the requirements of Sections 8 and 15 of the

              Trademark Act, 15 U.S.C. §§ 1058 and 1065. The combined declaration is

              accepted and acknowledged. The registration remains in force.

              REG NUMBER: 2793987

              MARK: RED GOLD

              OWNER: Solid 21 Incorporated

       4.     Solid 21 seeks equitable and monetary relief, including costs and disbursements.

                                            Parties

       5.     Solid 21 is a corporation organized and existing under the laws of the State of

Nevada with its principal place of business at 22287 Mulholland Highway, Suite 82, Calabasas,

CA 91302.

       6.     On information and belief, MRG is a corporation organized an existing under the

laws of the State of New Jersey with its principal place of business at 650 From Road, Suite 375,

Paramus, New Jersey 07652, and is a subsidiary of Movado.

       7.     On information and belief, Movado is a corporation organized and existing under

the laws of the State of New York with its principal place of business at 650 From Road, Suite

375, Paramus, New Jersey 07652.


                                               2
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 3 of 14 PageID: 3



        8.      On information and belief, MGI is a corporation organized and existing under the

laws of Switzerland and is a subsidiary of Movado.

        9.      On information and belief, Ebel is a corporation organized and existing under the

laws of Switzerland and is a subsidiary of Movado.

        10.     On information and belief, Concord is a corporation organized and existing under

the laws of Switzerland and is a subsidiary of Movado.

        11.     On information and belief, MVMT is a corporation organized and existing under

the laws of the State of California with its principal place of business at 5454 Beethoven Street,

Suite 200, Los Angeles, California 90066, and is a subsidiary of Movado.

                                     Jurisdiction and Venue

        12.     This Court has original subject matter jurisdiction over this action pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a), and 1338(b) because this action involves claims

arising under the United States Trademark Act of 1946, as amended, 15 U.S.C. §§ 1051, et seq.,

including claims for Trademark Infringement, Unfair Competition, Trademark Dilution, and False

Description arising under §§ 32 and 43 of the Lanham Act, 15 U.S.C. §§ 1114(1) and 1125.

        13.     This Court has supplemental jurisdiction over related state trademark, dilution,

unfair competition, injury to business reputation, and deceptive business practices claims in

violation of the laws of the State of New Jersey pursuant to 28 U.S.C. §§ 1338(b) and 1367 and

the doctrine of supplemental jurisdiction. Such state law claims form part of the same case and

controversy as the federal claims because they are so related to the claims within the Court’s

original jurisdiction.

        14.     This Court has personal jurisdiction over Defendants because they have personally

availed themselves of the benefits and protections of New Jersey by doing substantial business in




                                                 3
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 4 of 14 PageID: 4



New Jersey. Furthermore, Movado and MRG have their principal places of business in New Jersey

and MRG is incorporated in New Jersey.

        15.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) because a

substantial part of the events or omissions giving rise to the claims occurred in this district, and a

substantial part of the property that is the subject of the action is situated in this district.

                                         Factual Background

        16.     For many years, Solid 21 has continuously and exclusively used and promoted its

famous RED GOLD® trademark in connection with the design, manufacture, marketing, and

advertising of, inter alia, luxury watches and related goods and services.

        17.     Solid 21’s ownership of and exclusive right to use the famous RED GOLD® mark,

as well as the mark’s validity, is evidenced by the mark’s United States trademark registration,

Reg. No. 2,793,987. See Exhibit 1 hereto.

        18.     The RED GOLD® mark for Reg. No. 2,793,987 is incontestable and currently

active. See Exhibit 2 and Exhibit 3 hereto.

        19.     Solid 21 has spent significant money and resources advertising and promoting its

products and services throughout the United States and the world and expanding its business

offering goods and related products and services under the famous and distinctive RED GOLD®

mark. Solid 21 has spent millions of dollars and countless man-hours in order to promote the RED

GOLD® brand, including advertising, product placement, and public relations campaigns.

        20.     For example, Solid 21 has advertised RED GOLD® in numerous consumer and

trade publications. RED GOLD® has been featured on both domestic and international television

shows. Solid 21 has promoted RED GOLD® on award shows such as the Academy Awards, the

Billboard Awards, and Video Music Awards. Solid 21 has also hosted runway shows featuring

RED GOLD® in cities around the world including New York; Washington, D.C.; Los Angeles;


                                                    4
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 5 of 14 PageID: 5



Las Vegas; Lagos, Nigeria; and London, United Kingdom. RED GOLD® is also heavily

associated with and promoted by celebrities, as Solid 21’s celebrity clients have featured RED

GOLD® in their songs, music videos, movies, and advertisements.

       21.     Accordingly, the RED GOLD® mark has become famous, distinctive, and

associated with, inter alia, luxury watches offered by Solid 21.

       22.     Solid 21 has successfully developed and sold, inter alia, luxury watches using its

RED GOLD® mark. Solid 21 both adds to and relies upon the value and goodwill of the RED

GOLD® mark to derive income from its business activities.

       23.     On information and belief, Defendants design, manufacture, market, advertise, and

sell watches within the United States and abroad.

       24.     On information and belief, at various times after Solid 21 began using RED

GOLD® in commerce and after Solid 21’s RED GOLD® mark was federally registered,

Defendants began selling, marketing, and advertising products utilizing the RED GOLD® mark.

       25.     On information and belief, at various times after Solid 21 began using RED

GOLD® in commerce and after Solid 21’s RED GOLD® mark was federally registered,

Defendants also allowed third parties to promote their products utilizing the RED GOLD® mark.

       26.     On information and belief, Defendants utilized the RED GOLD® mark in their

design, manufacturing, marketing, advertising, and sale of their products with full knowledge of

Solid 21 and Solid 21’s use of and rights in the RED GOLD® mark, or at least were willfully blind

or negligently disregarded Solid 21’s trademark.

       27.     Defendants’ use of RED GOLD® with respect to their design, manufacturing,

marketing, advertising, and sale of their products is directly competitive with Solid 21’s use of

RED GOLD® in the same market and has caused, and/or is likely to cause, confusion, reverse

confusion, mistake, and /or deception as to the source of Defendants’ goods and services.


                                                 5
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 6 of 14 PageID: 6



             Prior Actions with Defendants MRG and MGI Involving RED GOLD®

       28.      On January 14, 2011, Solid 21 filed a complaint against Defendants MRG and MGI

in Civil Action No. 2:11-cv-00462-GW-SH in the United States District Court for the Central

District of California (the “First C.D. Cal. Action”). The complaint in the First C.D. Cal. Action

alleged, inter alia, that the marketing, advertising, and sale of their products infringed Solid 21’s

exclusive rights to the RED GOLD® mark in violation of the Lanham Act and state law,

       29.      On September 1, 2011, the First C.D. Cal. Action court granted the parties’ request

for a voluntary dismissal without prejudice in light of an agreed upon tolling agreement. First C.D.

Cal. Action, Dkt. No. 62.

       30.      On April 29, 2013, Solid 21 filed a complaint against MRG and MGI, asserting

allegations similar to those in the First C.D. Cal. Action, in Civil Action No. 2:13-cv-02985-GW-

SH in the United States District Court for the Central District of California (the “Second C.D. Cal.

Action”). On October 9, 2013, Solid 21 voluntarily dismissed that action without prejudice.

Second C.D. Cal. Action, Dkt. No. 9. The dismissal was premised on a tolling agreement, executed

on October 9, 2014 by the parties to the First and Second C.D. Cal. Actions, which provides, inter

alia, that the statute of limitations for any claim as of January 14, 2011 is tolled until a final

decision, verdict, or judgment in the then-pending action involving Solid 21 and the RED GOLD®

mark in Civil Action No. 2:11-cv-00468-DMG-JC in the United States District Court for the

Central District of California (the “Hublot Action”).

                                  The Resolved Hublot Action

       31.      Solid 21 commenced the Hublot Action on January 14, 2011, against Hublot of

America, LVMH Moet Hennessy Louis Vuitton SA, LVMH Moet Hennessy Louis Vuitton, Inc.,

and LVMH Watch and Jewelry USA, Inc., alleging, inter alia, that the marketing, advertising, and




                                                 6
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 7 of 14 PageID: 7



sale of their products infringed Solid 21’s exclusive rights to the RED GOLD® mark in violation

of the Lanham Act and state law.

        32.    On October 5, 2018, parties to the Hublot Action resolved all disputes between

them and the Action was terminated. As part of that resolution, the parties to the Hublot Action

released a joint public statement wherein Hublot recognized that Solid 21 has a registration with

the U.S. Patent and Trademark Office on the use of "RED GOLD®" as a trademark in connection

with watches and jewelry and that such registration is incontestable under Section 15 of the

Lanham Act. The joint public statement is attached hereto as Exhibit 4.

                                   FIRST CAUSE OF ACTION

        TRADEMARK INFRINGEMENT UNDER LANHAM ACT, 15 U.S.C. § 1114

        33.    Solid 21 repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        34.    Solid 21 is the owner of all right, title, and interest in and to the RED GOLD®

mark.

        35.    Defendants’ use of the RED GOLD® mark in the design, manufacturing,

marketing, advertising, and/or sale of their products is likely to cause confusion, reverse confusion,

mistake, and/or deception as to the source, sponsorship, or approval of Defendants’ products in

the mistaken belief that Solid 21 has somehow affiliated, connected, or associated with Defendants

and/or their products.

        36.    Defendants’ acts constitute trademark infringement of a federally registered

trademark in violation of the Lanham Act, 15 U.S.C. § 1114.

        37.    Because of Defendants’ acts, Solid 21 has suffered and will continue to suffer

damage and irreparable injury to its business, reputation, and goodwill, and will sustain loss of

revenue and profits, while Defendants profit from their prohibited use.


                                                  7
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 8 of 14 PageID: 8



       38.     Unless and until enjoined by this Court, Defendants will continue to perform the

acts complained of herein and cause said damages and injury, all to the immediate and irreparable

harm of Solid 21.

                                 SECOND CAUSE OF ACTION

     TRADEMARK INFRINGEMENT UNDER LANHAM ACT, 15 U.S.C. § 1125(a)

       39.     Solid 21 repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       40.     Defendants’ use of the RED GOLD® mark in the design, manufacturing,

marketing, advertising, and/or sale of their products is likely to cause confusion, reverse confusion,

mistake, or deception as to the source, sponsorship, or approval of Defendants’ products in the

mistaken belief that Solid 21 has somehow affiliated, connected, or associated with Defendants

and/or their products.

       41.     Defendants’ acts constitute trademark infringement in violation of the Lanham Act,

15 U.S.C. 1125(a).

       42.      Because of Defendants’ acts, Solid 21 has suffered and will continue to suffer

damage and irreparable injury to its business, reputation, and goodwill, and has and will sustain

loss of revenue and profits, while Defendants profit from their prohibited use.

       43.     Unless and until enjoined by this Court, Defendants will continue to perform the

acts complained of herein and cause said damages and injury, all to the immediate and irreparable

harm of Solid 21.

                                  THIRD CAUSE OF ACTION

        UNFAIR COMPETITION UNDER THE LANHAM ACT, 15 U.S.C. 1125(a)

       44.     Solid 21 repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.


                                                  8
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 9 of 14 PageID: 9



       45.     Through extensive, continuous, and exclusive use for many years, Solid 21 is the

owner of all rights, title, and interest in and to the distinctive and incontestable RED GOLD® mark

for its design, manufacturing, marketing, advertising, and sale of, inter alia, luxury watches and

related goods and services.

       46.     Through Solid 21’s ownership of the RED GOLD® mark and reliance on the value

and goodwill of the RED GOLD® mark, Solid 21 maintains a financial interest in its exclusive

use of the RED GOLD® mark.

       47.     Defendants’ use of the RED GOLD® mark in the design, manufacturing,

marketing, advertising, and/or sale of their products is likely to cause confusion, reverse confusion,

mistake, or deception as to the source, sponsorship, or approval of Defendants’ products in the

mistaken belief that Solid 21 has somehow affiliated, connected, or associated with Defendants

and/or their products.

       48.     Defendants’ acts constitute unfair competition with Solid 21 in violation of the

Lanham Act, 15 U.S.C. § 1125(a).

       49.     Because of Defendants’ acts, Solid 21 has suffered and will continue to suffer

damage and irreparable injury to its business, reputation, and goodwill, and will sustain loss of

revenues and profits, while Defendants profit from their prohibited use.

       50.     Unless and until enjoined by this Court, Defendants will continue to perform the

acts complained of herein and cause said damages and injury, all to the immediate and irreparable

harm of Solid 21.

                                 FOURTH CAUSE OF ACTION

      TRADEMARK DILUTION UNDER THE LANHAM ACT, 15 U.S.C. § 1125(c)

       51.     Solid 21 repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.


                                                  9
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 10 of 14 PageID: 10



        52.     Solid 21’s RED GOLD® mark is a distinctive mark that is famous.

        53.     Defendants’ commercial use of the RED GOLD® mark in the design,

 manufacturing, marketing, advertising, and/or sale of their products is causing dilution of the

 distinctive quality of the RED GOLD® mark.

        54.     Defendants’ acts constitute trademark dilution in violation of the Lanham Act, 15

 U.S.C. 1125(c).

        55.     Because of Defendants’ acts, Solid 21 has suffered and will continue to suffer

 damage and irreparable injury to its business, reputation, and goodwill, and will sustain loss of

 revenues and profits, while Defendants profit from their prohibited use.

        56.     Unless and until enjoined by this Court, Defendants will continue to perform the

 acts complained of herein and cause said damages and injury, all to the immediate and irreparable

 harm of Solid 21.

                                    FIFTH CAUSE OF ACTION

         FALSE DESCRIPTION UNDER THE LANHAM ACT, 15 U.S.C. § 1125(a)

        57.     Solid 21 repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        58.     Solid 21’s RED GOLD® mark is a distinctive mark that is famous.

        59.     Defendants’ commercial use of the RED GOLD® mark in the design,

 manufacturing, marketing, advertising, and/or sale of their products is likely to create confusion,

 cause mistake, or deceive consumers as to the affiliation, connection, or association of Solid 21’s

 products, or to deceive consumers as to the origin, sponsorship, or approval of Solid 21’s products,

 all in dilution of the distinctive quality of the RED GOLD® mark.




                                                 10
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 11 of 14 PageID: 11



        60.     Defendants’ use of the term RED GOLD® comprises a false description and/or

 representation of such business or products under 15 U.S.C. § 1125(a), Section 43(a) of the

 Lanham Act.

        61.     Because of Defendants’ acts, Solid 21 has suffered and will continue to suffer

 damage and irreparable injury to its business, reputation, and goodwill, and will sustain loss of

 revenues and profits, while Defendants profit from their prohibited use.

        62.     Unless and until enjoined by this Court, Defendants will continue to perform the

 acts complained of herein and cause said damages and injury, all to the immediate and irreparable

 harm of Solid 21.

                                    SIXTH CAUSE OF ACTION

                      COMMON LAW TRADEMARK INFRINGEMENT

        63.     Solid 21 repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        64.      Defendants’ acts alleged herein, including without limitation Defendants’ use of

 the RED GOLD® mark, infringe Solid 21’s exclusive trademark rights in the RED GOLD® mark,

 in violation of the common law.

        65.     Because of Defendants’ acts, Solid 21 has suffered and will continue to suffer

 damage and irreparable injury to its business, reputation, and goodwill, and will sustain loss of

 revenues and profits, while Defendants profit from their prohibited use.

        66.     Unless and until enjoined by this Court, Defendants will continue to perform the

 acts complained of herein and cause said damages and injury, all to the immediate and irreparable

 harm of Solid 21.

                                 SEVENTH CAUSE OF ACTION

 INJURY TO BUSINESS REPUTATION AND TRADEMARK DILUTION UNDER NEW
                      JERSEY LAW, §§ 56:3-13; 56:4-1

                                                11
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 12 of 14 PageID: 12



        67.     Solid 21 repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        68.     The RED GOLD® mark is a distinctive mark that is widely recognized and that

 identifies the products and services of Solid 21 in the minds of consumers.

        69.     Defendants’ unauthorized use of the RED GOLD® mark dilutes the strength of the

 RED GOLD® mark, resulting in injury and damage to Solid 21 and the substantial business and

 goodwill generated by the RED GOLD® mark in violation of New Jersey Statutes § 56.

        70.     These acts have caused, and continue to cause, irreparable injury to Solid 21.

        71.     Unless and until enjoined by this Court, Defendants will continue to perform the

 acts complained of herein and cause said damages and injury, all to the immediate and irreparable

 harm of Solid 21.

                                  EIGHTH CAUSE OF ACTION

  DECEPTIVE ACTS AND PRACTICES UNDER NEW JERSEY LAW, N.J.S.A. § 56:8-2

        72.     Solid 21 repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        73.     Through its distribution, advertisement, promotion, offering for sale, and/or sale of

 products bearing marks confusingly similar to the RED GOLD® mark, Defendants have engaged

 in consumer-oriented conduct that has affected the public interest of New Jersey and has resulted

 in injury to consumers in New Jersey.

        74.     Because of these acts, Defendants have willfully engaged in deceptive acts or

 practices in the conduct of business and furnishing of goods in violation of Section 56 of the New

 Jersey Statutes.




                                                 12
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 13 of 14 PageID: 13



        75.      Unless and until enjoined by this Court, Defendants will continue to perform the

 acts complained of herein and cause said damages and injury, all to the immediate and irreparable

 harm of Solid 21 and consumers in New Jersey.

                                      PRAYER FOR RELIEF

        Solid 21 prays for relief as follows:

        A. That Defendants and all other persons and/or entities acting for, with, by, through, or

              under authority of Defendants be preliminarily and permanently enjoined from:

              (1) using Solid 21’s RED GOLD® mark trademark or any colorable imitation thereof;

              and (2) using any trademark that imitates or is confusingly similar to or in any way

              similar to Solid 21’s RED GOLD® trademark, or that is likely to cause confusion,

              mistake, deception, or public misunderstanding as to the origin of Solid 21’s products

              or their connection to Defendants or their products;

        B. That Defendants be required to file with the Court and serve on Solid 21 within thirty

              (30) days after entry of the injunction, a report in writing under oath setting forth in

              detail the manner and form in which Defendants have complied with the injunction;

        C. That Defendants be held liable for all damages suffered by Solid 21 resulting from the

              acts alleged herein;

        D. That Defendants be compelled to provide an accounting to Solid 21, and that Solid 21

              be awarded any and all profits, gains, advantages, and unjust enrichment derived by

              Defendants from the acts complained of herein;

        E. That Defendants be ordered to deliver up for destruction all product inventory (and

              anything associated with such inventory), as well as all advertising, promotional

              material, or the like in the possession, custody, or control of Defendants found to




                                                   13
Case 2:19-cv-08093-SDW-SCM Document 1 Filed 03/07/19 Page 14 of 14 PageID: 14



           infringe Solid 21’s RED GOLD® trademark rights, as well as all means of making the

           same;

       F. That the Court award compensatory damages, including without limitation the cost of

           advertising required to restore the value that Plaintiff’s trademark has lost due to

           Defendants’ infringement;

       G. That the Court award Solid 21 statutory damages in the sum of $2,000,000 per mark

           per type of goods sold, offered for sale, or distributed;

       H. That the Court award Solid 21 its full costs and attorneys’ fees;

       I. That the Court award Solid 21 punitive and/or treble damages;

       J. That the Court award Solid 21 interest accrued from any amount that Solid 21 is

           awarded;

       K. That the Court grant Solid 21 any other remedy to which it may be entitled as provided

           for under federal or state law; and

       L. Such other and further relief as the Court may deem just and proper under the

           circumstances.

                                         JURY DEMAND

       Solid 21 demands a jury trial as to all issues so triable.

                                              Respectfully submitted,

                                               /s/ David L. Hecht
                                              David L. Hecht
                                              PIERCE BAINBRIDGE BECK PRICE &
                                              HECHT LLP
                                              20 West 23rd St., 5th Floor
                                              New York, NY 10010
                                              T: (212) 484-9866
                                              E: dhecht@piercebainbridge.com

                                              Counsel for Plaintiff Solid 21, Inc.
 Dated: March 7, 2019


                                                 14
